FILED: QUEENS COUNTY CLERK 07/21/2016 10:39 AM                             INDEX NO. 713435/2015
        CaseNO.
NYSCEF DOC.  1:21-cv-00798-PKC-VMS
                47                 Document 1-1 Filed 02/12/21 Page RECEIVED
                                                                    1 of 12 PageID #: 11
                                                                              NYSCEF: 07/21/2016




                                            1 of 12
Case 1:21-cv-00798-PKC-VMS Document 1-1 Filed 02/12/21 Page 2 of 12 PageID #: 12




                                    2 of 12
Case 1:21-cv-00798-PKC-VMS Document 1-1 Filed 02/12/21 Page 3 of 12 PageID #: 13




                                    3 of 12
Case 1:21-cv-00798-PKC-VMS Document 1-1 Filed 02/12/21 Page 4 of 12 PageID #: 14




                                    4 of 12
Case 1:21-cv-00798-PKC-VMS Document 1-1 Filed 02/12/21 Page 5 of 12 PageID #: 15




                                    5 of 12
Case 1:21-cv-00798-PKC-VMS Document 1-1 Filed 02/12/21 Page 6 of 12 PageID #: 16




                                    6 of 12
Case 1:21-cv-00798-PKC-VMS Document 1-1 Filed 02/12/21 Page 7 of 12 PageID #: 17




                                    7 of 12
Case 1:21-cv-00798-PKC-VMS Document 1-1 Filed 02/12/21 Page 8 of 12 PageID #: 18




                                    8 of 12
Case 1:21-cv-00798-PKC-VMS Document 1-1 Filed 02/12/21 Page 9 of 12 PageID #: 19




                                    9 of 12
Case 1:21-cv-00798-PKC-VMS Document 1-1 Filed 02/12/21 Page 10 of 12 PageID #: 20




                                    10 of 12
Case 1:21-cv-00798-PKC-VMS Document 1-1 Filed 02/12/21 Page 11 of 12 PageID #: 21




                                    11 of 12
Case 1:21-cv-00798-PKC-VMS Document 1-1 Filed 02/12/21 Page 12 of 12 PageID #: 22




                                    12 of 12
